     Case 6:21-cv-00357-JCB Document 1 Filed 09/10/21 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

CITY OF GLADEWATER                                    §
      Plaintiff,                                      §
                                                      §
                                                      §
v.                                                    §
                                                      §     Civil Action No. 6:21-cv-357
                                                      §
UNION PACIFIC RAILROAD COMPANY,                       §
     Defendant.                                       §


             UNION PACIFIC RAILROAD COMPANY’S NOTICE OF REMOVAL

        Union Pacific Railroad Company (“Union Pacific”) files this notice of removal under 28

U.S.C. § 1446(a). Its basis for removal is diversity jurisdiction. There is complete diversity, and

the amount of controversy exceeds $75,000.

               PROCEDURAL BACKGROUND AND NATURE OF THE CASE

        1.      City of Gladewater (“Gladewater”) filed its Original Petition for Condemnation

against Union Pacific in the County Court at Law 2, Gregg County, Texas. Copies of all filings

from the state-court suit are attached to this notice as Exhibit A as required by 28 U.S.C. § 1446(a).

        2.      Gladewater seeks to condemn nine tracts of land that are part of the active railroad

right of way. It currently leases the tracts from Union Pacific to use for a public park, parking, and

restroom facilities. Union Pacific rejected Gladewater’s offer to purchase the tracts and objects to

Gladewater acquiring the tracts through condemnation because the tracts are part of an active

railroad right of way and the acquisition would interfere with both current and future railroad

operations.
     Case 6:21-cv-00357-JCB Document 1 Filed 09/10/21 Page 2 of 4 PageID #: 2




        3.       Union Pacific was served with the suit on August 13, 2021. This notice of removal

is timely because it was filed within the 30-day time period required by 28 U.S.C. § 1446(b)(1).1

                     BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        4.       This action is removable based on diversity jurisdiction under 28 U.S.C. § 1332.

The Declaration of Kylan Crawford is attached as Exhibit B in support of this notice.

A.      Gladewater and Union Pacific are Citizens of Different States.

        5.       Gladewater is a Texas home-rule municipality and, therefore, a citizen of Texas.

        6.       Union Pacific is an entity organized under the laws of the State of Delaware with

its principal place of business in Omaha, Nebraska.

        7.       For purposes of this Notice of Removal, there is complete diversity of citizenship

between Gladewater and Union Pacific.

B.      The Amount in Controversy Exceeds $75,000.

        8.       In a condemnation action, at a minimum, the amount in controversy includes the

assessed value of the property sought to be condemned. City of Sachse, Texas v. Kansas City

Southern, 564 F. Supp. 2d 649, 657 (E.D. Tex. 2008) (court utilized appraised value of property

submitted by condemnor to determine amount in controversy was not met); Mayor and City

Council of Cumberland v. Lee, 2006 WL 1329991, *3 (D. Md. May 15, 2006) (“in this

condemnation action, the amount in controversy is the just compensation [condemnor] must pay

[condemnee] for his property.”).

        9.       When Gladewater presented its offer letter to Union Pacific, it contained an

appraisal of the tracts that valued the tracts over $75,000. See Exhibit B. Accordingly, while the


1
 See City of Sachse, Texas v. Kansas City Southern, 564 F. Supp. 2d 649, 654-55 (E.D. Tex. 2008) (holding that an
eminent domain proceeding was a civil action and, therefore, removable upon the filing of the petition for
condemnation but prior to the filing of objections to the commissioners’ award by the condemnee); see also
Madisonville Traction Co. v. Saint Bernard Mining Co., 196 U.S. 239, 246 (1905).

                                                       2
   Case 6:21-cv-00357-JCB Document 1 Filed 09/10/21 Page 3 of 4 PageID #: 3




offer amount and appraised value are not identified in the Original Petition for Condemnation,

Gladewater cannot dispute that the amount in controversy is satisfied. See 28 U.S.C. §§ 1332(a),

1446(c)(2)(B).

                                ADDITIONAL REQUIREMENTS

       10.       Venue is proper under 28 U.S.C. § 1441(a) because this district and division

includes Gregg County, Texas, which is the location of the pending state court condemnation

proceeding.

       11.       Union Pacific will promptly file a copy of this notice of removal with the clerk of

the state court where the suit has been pending.

                                          CONCLUSION

       Having satisfied the requirements for removal under 28 U.S.C. § 1331, 1332, 1441, and

1446, Union Pacific hereby gives notice that Case No. 2021-1379-CCL2 in the County Court at

Law 2, Gregg County, Texas, has been removed to this Court.


                                               Respectfully submitted,

                                               Brown, Proctor & Howell, LLP
                                               5805 64th Street, Ste. 6
                                               Lubbock, Texas 79401
                                               Telephone: 432-413-5223
                                               Facsimile: 817-870-2427

                                               By: /s/ Afton D. Sands
                                                  Afton D. Sands
                                                  State Bar No. 24060555
                                                  asands@brownproctor.com

                                               COUNSEL FOR UNION PACIFIC
                                               RAILROAD COMPANY




                                                   3
   Case 6:21-cv-00357-JCB Document 1 Filed 09/10/21 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE

      I certify that on September 10, 2021, a copy of Defendant Union Pacific Railroad’s Notice
of Removal was served on the following attorney for the City of Gladewater.

Ronald D. Stutes
State Bar No. 19452600
Wilson, Roberson & Cornelius, P.C.
909 ESE Loop 323, Suite 400
Tyler, Texas 75701
903-509-5000
903-509-5094 – fax
rstutes@wilsonlawfirm.com

                                                   /s/ Afton Sands
                                                   Afton Sands




                                              4
